Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.        Claim s 1 – 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rajadurai et al. (US 2015/0036489 A1)  in view of Kim et al. (US 2019/0320354 A1). 

Regarding claim 1, Rajadurai discloses a granular network access control and method comprising the features comprising:
a method of performing access control in a Radio Resource Control (RRC) connected mode [Rajadurai: see Abstract], the method comprising: 
determining, by a Non-Access Stratum (NAS) layer of a terminal, an access category when application signaling to transmit occurs [Rajadurai: see Figure 4 and sections 0088 – 0090; UE requests service to UE AS along with identified category (Figure 4, step 403)];  
transferring, by the NAS layer, a NAS signaling message and the access category to an AS layer [Rajadurai: see Figure 4 and sections 0088 – 0092 & sections 0095 – 0099; see also sections 0102, sections 0109 - 0111, & sections 0118 – 0119; see also claims 26 – 31 & claim 37; the NAS layer confirms to the AS layer to proceed with the service request]; and 
transmitting, by the Access Stratum (AS) layer of the terminal, an access request to a base station [Rajadurai: see Figure 4 and sections 0088 – 0092 & sections 0095 – 0099; see also sections 0102, sections 0109 - 0111, & sections 0118 – 0119; see also claims 26 – 31 & claim 37; after the AS layer receives the request from the NAS layer, the AS layer checks if access barring category applied before sending an access request for the application; if the access barring category applied, the AS layer further confirms with the NAS layer to proceed with the service request and access the network (sending out the access request)]. 

However, Rajadurai does not explicitly disclose the features comprising:
determining, an access category when mobile originating (MO) data or mobile originating (MO) signaling to transmit occurs;
transferring, by the NAS layer, a NAS signaling message and the access category to an AS layer, when it is determined not to bar as a result of a barring check for access control based on the access category;
transmitting, by the Access Stratum (AS) layer of the terminal, an RRC message comprising at least one of the access category, a call type, and an establishment cause to a base station
Kim-354 discloses a method for connecting IMS-Based Service comprising the features comprising:
determining, by a Non-Access Stratum (NAS) layer of a terminal, an access category when mobile originating (MO) data or mobile originating (MO) signaling to transmit occurs [Kim-354: see Figure 1H and sections 0197 – 0201 & Figures 1I and sections 0203 – 0210; see also Figure 1C and sections 0152 – 0160; see also Figure 1D and sections 0161 – 0164; see also Figure 1E and sections 0165 – 0171; see also Figure 1F and section 0172 - 0186; see also claims 1 – 4; categories for the MO signaling, MO data, and Emergency may be defined and provided to the UE by the base station; the UE NAS may provide the UE AS with dedicated MO signaling/MO data category information when a service request corresponding to the MO signaling/MO data; If the MO signaling/MO data establishment cause value is transmitted in the service request to the UE AS, it is possible to perform the barring check using the dedicated MO signaling/MO data barring configuration information];  
transferring, by the NAS layer, a NAS signaling message and the access category to an AS layer, when it is determined not to bar as a result of a barring check for access control based on the access category [Kim-354: see Figure 1H and sections and 
transmitting, by the Access Stratum (AS) layer of the terminal, an RRC message comprising at least one of the access category, a call type, and an establishment cause to a base station [Kim-354: see Figure 1H and sections 0197 – 0201 & Figures 1I and sections 0203 – 0210; see also Figure 1C and sections 0152 – 0160; see also Figure 1D and sections 0161 – 0164; see also Figure 1E and sections 0165 – 0171; see also Figure 1F and section 0172 - 0186; see also claims 1 – 4; categories for the MO signaling, MO data, and Emergency may be defined and provided to the UE by the base station; the UE NAS may provide the UE AS with dedicated MO signaling/MO data category information when a service request corresponding to the MO signaling/MO data; If the MO signaling/MO data establishment cause value is transmitted in the service request to the UE AS, it is possible to perform the barring check using the dedicated MO signaling/MO data barring configuration information]. 


Regarding claim 2, Rajadurai further discloses the features comprising:
the method of claim 1, further comprising: 
receiving, by the AS layer, access control related information from a network [Rajadurai: see sections 0088 – 0094 & Figure 5 and sections 0107 - 0111]; 
transferring, an access control start indication to the NAS layer when the application signaling has occurred [Rajadurai: see Figure 4 and sections 0088 - 0090];
transferring, by the NAS layer, the access category to the AS layer [Rajadurai: see Figure 4 and sections 0088 – 0092 & sections 0095 – 0099; see also sections 0102, sections 0109 - 0111, & sections 0118 – 0119; see also claims 26 – 31 & claim 37; the NAS layer confirms to the AS layer to proceed with the service request]; and
performing, by the AS layer, a barring check for the access control based on the access category [Rajadurai: see Figure 4 and sections 0088 – 0092 & sections 0095 – 0099; see also sections 0102, sections 0109 - 0111, & sections 0118 – 0119; see also claims 26 – 31 & claim 37; after the AS layer receives the request from the NAS layer, the AS layer checks if access barring category applied before sending an access request for the application; if the access barring category applied, the AS layer further confirms with the NAS layer to proceed with the service request and access the network (sending out the access request)]. 

However, Rajadurai does not explicitly disclose the features comprising:
transferring, by the application layer or an IMS layer, a start indication to the NAS layer when the MO data or MO signaling.

Kim-354 discloses a method for connecting IMS-Based Service comprising the features comprising:
transferring, by the application layer or an IMS layer, an access control start indication to the NAS layer when the MO data or MO signaling has occurred [Kim-354: see Figure 1H and sections 0197 – 0201 & Figures 1I and sections 0203 – 0210; see also Figure 1C and sections 0152 – 0160; see also Figure 1D and sections 0161 – 0164; see also Figure 1E and sections 0165 – 0171; see also Figure 1F and section 0172 - 0186; see also claims 1 – 4; categories for the MO signaling, MO data, and Emergency may be defined and provided to the UE by the base station; the UE NAS may provide the UE AS with dedicated MO signaling/MO data category information when a service request corresponding to the MO signaling/MO data; If the MO signaling/MO data establishment cause value is transmitted in the service request to the UE AS, it is possible to perform the barring check using the dedicated MO signaling/MO data barring configuration information].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Rajadurai by incorporating techniques of Kim-354 in order to provide a more robust system that provides a consistent access control mechanism [Kim-354: see section 0018].

Regarding claim 3, Rajadurai further discloses the features comprising:
the method of claim 2, further comprising: 
wherein the application layer or the IMS layer transfers the access control start indication to the NAS layer, when it is determined that the barring check should be performed [Rajadurai: see Figure 4 and sections 0088 – 0090]. 
However, Rajadurai does not explicitly disclose the features comprising:
transferring the received access control related information to the application layer or the IMS layer; and 
determining whether the application layer or the IMS layer should perform a barring check for the access control, when MO data or MO signaling to transmit has occurred in the application layer or the IMS layer.
Kim-354 discloses a method for connecting IMS-Based Service comprising the features comprising:
transferring the received access control related information to the application layer or the IMS layer [Kim-354: see section 0150; the AS layer, when receives from the network, access barring information (SSAC) to the IMS layer]; and
determining whether the application layer or the IMS layer should perform a barring check for the access control, when MO data or MO signaling to transmit has occurred in the application layer or the IMS layer [Kim-354: see Figure 1B and sections 0134 – 0150].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Rajadurai by incorporating 

Regarding claim 4, Rajadurai further discloses the features comprising:
the method of claim1, further comprising:
transferring, an access control start indication to the NAS layer when the application signaling has occurred in the application layer or IMS layer [Rajadurai: see Figure 4 and sections 0088 - 0090];
transferring, by the NAS layer, the access category to the AS layer [Rajadurai: see Figure 4 and sections 0088 – 0092 & sections 0095 – 0099; see also sections 0102, sections 0109 - 0111, & sections 0118 – 0119; see also claims 26 – 31 & claim 37; the NAS layer confirms to the AS layer to proceed with the service request]; and
performing, by the AS layer, a barring check for the access control based on the access category [Rajadurai: see Figure 4 and sections 0088 – 0092 & sections 0095 – 0099; see also sections 0102, sections 0109 - 0111, & sections 0118 – 0119; see also claims 26 – 31 & claim 37; after the AS layer receives the request from the NAS layer, the AS layer checks if access barring category applied before sending an access request for the application; if the access barring category applied, the AS layer further confirms with the NAS layer to proceed with the service request and access the network (sending out the access request)]. 

However, Rajadurai does not explicitly disclose the features comprising:
transferring, by the application layer or an IMS layer, a start indication to the NAS layer when the MO data or MO signaling has occurred.
Kim-354 discloses a method for connecting IMS-Based Service comprising the features comprising:
transferring, by the application layer or an IMS layer, an access control start indication to the NAS layer when the MO data or MO signaling has occurred [Kim-354: see Figure 1H and sections 0197 – 0201 & Figures 1I and sections 0203 – 0210; see also Figure 1C and sections 0152 – 0160; see also Figure 1D and sections 0161 – 0164; see also Figure 1E and sections 0165 – 0171; see also Figure 1F and section 0172 - 0186; see also claims 1 – 4; categories for the MO signaling, MO data, and Emergency may be defined and provided to the UE by the base station; the UE NAS may provide the UE AS with dedicated MO signaling/MO data category information when a service request corresponding to the MO signaling/MO data; If the MO signaling/MO data establishment cause value is transmitted in the service request to the UE AS, it is possible to perform the barring check using the dedicated MO signaling/MO data barring configuration information].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Rajadurai by incorporating techniques of Kim-354 in order to provide a more robust system that provides a consistent access control mechanism [Kim-354: see section 0018].

Regarding claim 12, Rajadurai discloses a granular network access control and method comprising the features comprising:
a terminal for performing access control in a Radio Resource Control (RRC) connected mode [Rajadurai: see Abstract], the terminal comprising:
a transceiver [Rajadurai: see Figure 1 and sections 0041; the communication interface module enables the UE to communicate with the network]; and
a processor configured to control the transceiver [Rajadurai: see Figure 1, processor module 104], wherein the processor is configure to: 
determine, by a Non-Access Stratum (NAS) layer of a terminal, an access category when application signaling to transmit occurs [Rajadurai: see Figure 4 and sections 0088 – 0090; UE requests service to UE AS along with identified category (Figure 4, step 403)];  
transfer, by the NAS layer, a NAS signaling message and the access category to an AS layer [Rajadurai: see Figure 4 and sections 0088 – 0092 & sections 0095 – 0099; see also sections 0102, sections 0109 - 0111, & sections 0118 – 0119; see also claims 26 – 31 & claim 37; the NAS layer confirms to the AS layer to proceed with the service request]; and 
transmit, by the Access Stratum (AS) layer of the terminal, an access request to a base station [Rajadurai: see Figure 4 and sections 0088 – 0092 & sections 0095 – 0099; see also sections 0102, sections 0109 - 0111, & sections 0118 – 0119; see also claims 26 – 31 & claim 37; after the AS layer receives the request from the NAS layer, the AS layer checks if access barring category applied before sending an access request for the application; if the access barring category applied, the AS layer further confirms with the NAS layer to proceed with the service request and access the network (sending out the access request)]. 

However, Rajadurai does not explicitly disclose the features comprising:
determine, an access category when data or signaling to transmit occurs;
transfer, by the NAS layer, a NAS signaling message and the access category to an AS layer, when it is determined not to bar as a result of a barring check for access control based on the access category;
transmit, by the Access Stratum (AS) layer of the terminal, an RRC message comprising at least one of the access category, a call type, and an establishment cause to a base station
Kim-354 discloses a method for connecting IMS-Based Service comprising the features comprising:
determine, by a Non-Access Stratum (NAS) layer of a terminal, an access category when data or signaling to transmit occurs [Kim-354: see Figure 1H and sections 0197 – 0201 & Figures 1I and sections 0203 – 0210; see also Figure 1C and sections 0152 – 0160; see also Figure 1D and sections 0161 – 0164; see also Figure 1E and sections 0165 – 0171; see also Figure 1F and section 0172 - 0186; see also claims 1 – 4; categories for the MO signaling, MO data, and Emergency may be defined and provided to the UE by the base station; the UE NAS may provide the UE AS with dedicated MO signaling/MO data category information when a service request corresponding to the MO signaling/MO data; If the MO signaling/MO data establishment cause value is transmitted in the service request to the UE AS, it is possible to perform the barring check using the dedicated MO signaling/MO data barring configuration information];  
transfer, by the NAS layer, a NAS signaling message and the access category to an AS layer, when it is determined not to bar as a result of a barring check for access control based on the access category [Kim-354: see Figure 1H and sections 0197 – 0201 & Figures 1I and sections 0203 – 0210; see also Figure 1C and sections 0152 – 0160; see also Figure 1D and sections 0161 – 0164; see also Figure 1E and sections 0165 – 0171; see also Figure 1F and section 0172 - 0186; see also claims 1 – 4; categories for the MO signaling, MO data, and Emergency may be defined and provided to the UE by the base station; the UE NAS may provide the UE AS with dedicated MO signaling/MO data category information when a service request corresponding to the MO signaling/MO data; If the MO signaling/MO data establishment cause value is transmitted in the service request to the UE AS, it is possible to perform the barring check using the dedicated MO signaling/MO data barring configuration information]; and 
transmit, by the Access Stratum (AS) layer of the terminal, an RRC message comprising at least one of the access category, a call type, and an establishment cause to a base station [Kim-354: see Figure 1H and sections 0197 – 0201 & Figures 1I and sections 0203 – 0210; see also Figure 1C and sections 0152 – 0160; see also Figure 1D and sections 0161 – 0164; see also Figure 1E and sections 0165 – 0171; see also Figure 1F and section 0172 - 0186; see also claims 1 – 4; categories for the MO signaling, MO data, and Emergency may be defined and provided to the UE by the base station; the UE NAS may provide the UE AS with dedicated MO signaling/MO data category information when a service request corresponding to the MO signaling/MO data; If the MO signaling/MO data establishment cause value is transmitted in the service 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Rajadurai by incorporating techniques of Kim-354 in order to provide a more robust system that provides a consistent access control mechanism [Kim-354: see section 0018].


5.        Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rajadurai et al. (US 2015/0036489 A1)  in view of Kim et al. (US 2019/0320354 A1) and further in view of Kim et al. (US 2015/0304937 A1).

Regarding claim 6, Rajadurai and Kim-354 disclose all claimed limitations above. However, Rajadurai and Kim-354 do not explicitly disclose the features comprising:
the method of claim 1, wherein the NAS signaling message comprises a NAS signaling message for Session Management (SM).  
Kim-937 discloses a method for connecting IMS-based service comprising the features:
the method of claim 1, wherein the NAS signaling message comprises a NAS signaling message for Session Management (SM) [Kim-937: see section 0035, 0037 section 0119, & section 0121; the NAS exchanges SM message, to perform SM operation/procedure, with network node].


Regarding claim 7, Rajadurai and Kim-354 disclose all claimed limitations above. However, Rajadurai and Kim-354 do not explicitly disclose the features comprising:
the method of claim 6, wherein the NAS signaling messages for SM comprises at least one of a Packet Data Unit (PDU) session request message, a PDU session modification request message, a PDU session inactive request message, a PDU session disconnection request message, a PDN connection request message, a PDN disconnection request message, a bearer resource allocation request message, and a bearer resource modification request message.  
Kim-937 discloses a method for connecting IMS-based service comprising the features:
the method of claim 6, wherein the NAS signaling messages for SM comprises at least one of a Packet Data Unit (PDU) session request message, a PDU session modification request message, a PDU session inactive request message, a PDU session disconnection request message, a PDN connection request message, a PDN disconnection request message, a bearer resource allocation request message, and a bearer resource modification request message [Kim-937: see Figure 6a and sections 0144 – 0147; see also section 0035, 0037 section 0119, & section 0121; the NAS exchanges SM message, to perform SM operation/procedure, with network node; the 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Rajadurai with Kim-354 by incorporating techniques of Kim-937 in order to provide a more robust system that resolves IMS-based call dropping [Kim-937: see sections 0068 – 0070].

6.        Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rajadurai et al. (US 2015/0036489 A1)  in view of Kim et al. (US 2019/0320354 A1) and further in view of SHU et al. (US 2018/0007720 A1).

Regarding claim 8, Rajadurai and Kim-354 disclose all claimed limitations above. However, Rajadurai and Kim-354 do not explicitly disclose the features comprising:
           the method of claim 1, wherein the RRC message comprises at least one of an RRC connection setup complete message, an RRC connection resume complete message, an RRC connection reestablishment complete message, an RRC connection reconfiguration complete message, an RRC active request or complete message, an RRC inactive request or complete message, a UE capability information message, a UL information transfer message, or a new RRC message for an RRC connected mode.
SHU discloses a service processing method comprising the features:
the method of claim 1, wherein the RRC message comprises at least one of an RRC connection setup complete message, an RRC connection resume complete message, an RRC connection reestablishment complete message, an RRC connection reconfiguration complete message, an RRC active request or complete message, an RRC inactive request or complete message, a UE capability information message, a UL information transfer message, or a new RRC message for an RRC connected mode [SHU: see Figure 1 and sections 0107 – 0115; the UE sends an RRC connection complete message to the base station, in response to the RRC connection setup message received from the base station, to complete a three-way handshake with the base station to access the network].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Rajadurai with Kim-354 by incorporating techniques of SHU in order to provide a more robust system that ensures that the service, such as a voice service, a video service, or a short message service of the user equipment is successfully established even if congestion control or overload control is performed on the network side [SHU: see section 0081].

7.        Claims 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rajadurai et al. (US 2015/0036489 A1)  in view of Kim et al. (US 2019/0320354 A1) and further in view of Hwang et al. (US 2016/0330648 A1).

Regarding claim 9, Rajadurai and Kim-354 disclose all claimed limitations above. However, Rajadurai and Kim-354 do not explicitly disclose the features comprising:
the method of claim 1, wherein the barring check is performed for each of all of the plurality of access categories when the determined access category is the multiple number.
Hwang discloses a method for performing congestion mitigation and barring comprising the features:
the method of claim 1, wherein the barring check is performed for each of all of the plurality of access categories when the determined access category is the multiple number [Hwang: see Figure 9 and section 0077 & Figure 10 and section 0078; barring checks are done using the first barring parameters and second parameters; if the application fails either the first barring check (with the first barring parameters) or the second barring check (with the second barring parameters), access is barred for the application].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Rajadurai with Kim-354 by incorporating techniques of Hwang in order to provide a more robust system that allows for more control over which applications are prioritized without requiring complex interaction between AS/NAS/Application layers [Hwang: see section 0054]. 

Regarding claim 10, Rajadurai and Kim-354 disclose all claimed limitations above. However, Rajadurai and Kim-354 do not explicitly disclose the features comprising:
the method of claim 9, further comprising: 
performing a first barring check based on a first category when the determined access category is the multiple number; and 
performing a second barring check based on a second category when it is determined not to bar as a result of the first barring check.
Hwang discloses a method for performing congestion mitigation and barring comprising the features:
the method of claim 9, further comprising: 
performing a first barring check based on a first category when the determined access category is the multiple number [Hwang: see Figure 9 and section 0077 & Figure 10 and section 0078; barring checks are done using the first barring parameters and second parameters; if the application fails either the first barring check (with the first barring parameters) or the second barring check (with the second barring parameters), access is barred for the application]; and 
performing a second barring check based on a second category when it is determined not to bar as a result of the first barring check [Hwang: see Figure 9 and section 0077 & Figure 10 and section 0078; barring checks are done using the first barring parameters and second parameters; if the application fails either the first barring check (with the first barring parameters) or the second barring check (with the second barring parameters), access is barred for the application].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Rajadurai with Kim-354 by incorporating techniques of Hwang in order to provide a more robust system that allows for more control over which applications are prioritized without requiring complex interaction between AS/NAS/Application layers [Hwang: see section 0054]. 


the method of claim 10, wherein a third barring check is not performed based on a third access category when it is determined to bar as a result of the second barring check.
Hwang discloses a method for performing congestion mitigation and barring comprising the features:
the method of claim 10, wherein a third barring check is not performed based on a third access category when it is determined to bar as a result of the second barring check [Hwang: see Figure 9 and section 0077 & Figure 10 and section 0078; see also Figure 6 and section 0074; barring checks are done using the first barring parameters and second parameters; if the application fails either the first barring check (with the first barring parameters) or the second barring check (with the second barring parameters), access is barred for the application; Hwang implies that the UE may accessing the network serving the application if the barring check passes for all different grouping; therefore, if the second barring check fails, the UE may not access the network and there is no need to further performing barring check (for the rest of the grouping(s)].
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Rajadurai with Kim-354 by incorporating techniques of Hwang in order to provide a more robust system that allows for more control over which applications are prioritized without requiring complex interaction between AS/NAS/Application layers [Hwang: see section 0054]. 

Allowable Subject Matter
8.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/JUVENA W LOO/           Examiner, Art Unit 2473                                                                                                                                                                                             

/KWANG B YAO/           Supervisory Patent Examiner, Art Unit 2473